                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


CORNELIA LORENZ,

      Petitioner,                             Case No. 2:20-cv-13128
                                              District Judge Paul D. Borman
v.                                            Magistrate Judge Kimberly G. Altman

BENJAMIN LORENZ,

      Respondent.

_________________________________/

ORDER CONSTRUING RESPONDENT’S “AFFIDAVIT” (ECF No. 20) AS
A MOTION TO PROCEED PRO SE AND REQUEST FOR COUNSEL TO
          WITHDRAW AND GRANTING THE SAME

      This is a petition filed by Cornelia Lorenz seeking the return of children

under the Hague Convention on the Civil Aspects of International Child Abduction

(Hague Convention), which the International Child Abduction Remedies Act, 22

U.S.C. § 9001 et seq., has implemented into United States law. (ECF No. 1).

Under 28 U.S.C. § 636(b)(1), all pretrial matters were referred to the undersigned.

(ECF No. 7). Before the Court is a document styled “Affidavit of Benjamin

Lorenz ” 1 (ECF No. 20), in which Mr. Lorenz states he has terminated his contract


1
  As noted at the hearing, while styled as an affidavit, it is not an affidavit because
it is not notarized. See Sfakianos v. Shelby Cty. Gov’t, 481 F. App’x 244, 245 (6th
Cir. 2012) (stating that “[b]y definition an affidavit is a ‘sworn statement in writing
made ... under an oath or on affirmation before ... an authorized officer.’ ”) (citing
                                           1
with counsel of record and wishes to represent himself in this matter, i.e. proceed

pro se. The Court held a hearing on the matter on June 23, 2012, at which it

indicated the Court would construe the filing as a motion by Mr. Lorenz to proceed

pro se and consequently, a request by counsel to withdraw. 2 The Court questioned

Mr. Lorenz regarding his desire and ability to represent himself. Based on Mr.

Lorenz’s statements on the record at the hearing, the Court GRANTS his motion to

proceed pro se as well as counsel’s request to withdraw.

      In order to update the docket, Mr. Lorenz’s contact information is as

follows:

      Benjamin Lorenz
      9335 Caprice Drive
      Plymouth, MI
      phone 734-679-7187
      email: Benlorenz@gmail.com.


      SO ORDERED.

Dated: June 23, 2021                   s/Kimberly G. Altman
Detroit, Michigan                      KIMBERLY G. ALTMAN
                                       United States Magistrate Judge


Mason v. Clark, 920 F.2d 493, 495 (8th Cir.1990) (quoting Webster’s Third New
International Dictionary 35 (1965))). It is also not an unsworn declaration under
28 U.S.C. § 1746(2) because it does not recite that it was signed “under penalty of
perjury that the foregoing is true and correct.”
2
  The Court also indicated that it considers the document appearing on the docket
as ECF No. 21, styled as a “Stipulation” is in fact a proposed order granting
counsel’s request to withdraw and notes that it is signed by counsel of record and
Mr. Lorenz.
                                           2
      The parties’ attention is drawn to Fed. R. Civ. P. 72(a), which provides a
period of fourteen (14) days from the date of receipt of a copy of this order within
which to file objections for consideration by the district judge under 28 U.S.C. §
636(b)(1).




                         CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was served upon
counsel of record and any unrepresented parties via the Court’s ECF System to
their respective email or First Class U.S. mail addresses disclosed on the Notice of
Electronic Filing on June 23, 2021.


                                              s/Marie E. Verlinde
                                              MARIE E. VERLINDE
                                              Case Manager




                                          3
